903 So. 2d 1042 (2005)
D.G., Mother of J.R., A Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D04-2524.
District Court of Appeal of Florida, Fifth District.
June 17, 2005.
Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Orlando, for Appellant.
Charles D. Peters, Orlando, for Appellee.
PER CURIAM.
In this dependency case, the lower court changed custody of the minor child to the child's father pursuant to section 39.521(3)(b), Florida Statutes (2005). At the time of the order transferring custody, however, the mother had substantially complied with her case plan, which had the sole goal of reunification of the child with the mother. Based on this fact, the court's change in custody was erroneous in the absence of a determination that reunification would be detrimental to the child. D.S. v. Dep't of Children & Families, 900 So. 2d 628 (Fla. 5th DCA 2005). We therefore vacate the permanent custody order and remand this cause to the lower court with instructions that it reunify, unless the court, upon sufficient factual findings, concludes that to do so would be detrimental to the child.
REVERSED AND REMANDED.
SHARP, W., PLEUS, and TORPY, JJ., concur.